  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3951 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2000 Louisiana Avenue in New Orleans, Louisiana, as the Roy Rondeno, Sr. Post Office Building. 
 
 
1.Roy Rondeno, Sr. Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2000 Louisiana Avenue in New Orleans, Louisiana, shall be known and designated as the Roy Rondeno, Sr. Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Roy Rondeno, Sr. Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
